DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is in response to the amendment filed 10/26/2018. Claims 2-5, 8, 9, 11-15, 17-21, 25 and 26 are pending. Claims 11-15 and 17-21 remain withdrawn. 

Claim Objections
Claim 2 is objected to because of the following informalities: 
In claim 2, line 19, change “fist” to --first--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 9 recite the limitation "the conduit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 2-3, 8-9 and 25 and 26 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Alfaro et al. (U.S. 2010/0262245 A1) in view of Murillo et al. (U.S. 2008/0077247 A1).
Concerning claim 2, Alfaro et al. disclose a method of promoting spinal fusion using an implant, the method comprising: advancing the implant by urging an end of the implant between a first vertebra and a second vertebra of a subject (see Fig. 6 and see par. 0029), the implant having an internal chamber (see Fig. 2, elements 11a and 11b), wherein the internal chamber is open at a top surface of the implant and a bottom surface of the implant (see Figs. 2, 6 and 8), positioning the implant such that there is a gap between the top surface of the implant and the first vertebra, and there is a gap between the bottom surface of the implant and the second vertebra (see par. 0019 and Fig. 6); and directing a greater volume of graft material into the internal chamber of the implant than a volume thereof (see par. 0019 - “excess material” indicates the step of directing a greater volume of graft material into the internal chamber of the implant than a volume thereof; and see pars. 0010 and 0019), through the port (see Fig. 2, element 13) of the implant wherein the graft material fills the internal chamber of the implant and excess graft material flows out of the openings in the top surface and the bottom surface of the implant and fills the gaps between the bottom surfaces of the implant and the adjacent vertebre (see par. 0019 and Fig. 6), thereby creating a column of graft material spanning between the first vertebra and the second vertebra (see Fig. 6 and par. 0019); wherein the implant is configured to create a vertical contact between the first vertebra and second vertebra (see par. 0029 and par. 0019; and see Fig. 6).
However, Alfaro et al. do not explicitly disclose that the implant comprises a vertically tapered end or that the internal chamber includes a solid end wall opposite the port. It is important to note that Alfaro expressly discloses (see par. 0012) that “the intervertebral spacer of the device of the invention may be any spacer at all which satisfies the criteria of intervertebral spacers.”

    PNG
    media_image1.png
    604
    554
    media_image1.png
    Greyscale

Murillo et al. disclose a spinal fusion spacer having a vertically tapered end (see Fig. 3A, element 310 and par. 0070) and a solid end wall opposite a port (see Fig. 3C, element 326) in the same field of endeavor for the purpose of stabilizing a spine in a way that accommodates various dimensions of the vertebrae of the patient (see par. 0070).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Alfaro’s implant to include a vertically tapered end and to include a solid end wall opposite the port, as taught by Murillo et al., in order to provide an implant that fits the particular patient’s anatomy and fusion needs in order to properly align the spine and a provide the proper strength to support vertebral bodies. The tapered end reduces implant height at the vertical taper and therefore in order for the implant to maintain strength a solid end without holes is ideal and obvious to those of ordinary skill in the art.
Concerning claim 3, wherein the step of positioning includes advancing the implant through the anatomy of a patient and locating the implant between the first and second vertebrae using a lateral approach (see Fig. 2).
Concerning claim 8, wherein directing the graft material into the internal chamber comprises placing a conduit in fluid communication with a passageway of the implant to provide access to the internal chamber of the implant (see par. 0021 -  wherein the conduit is part of the syringe, caulking gun, ratcheting gun or the like).
Concerning claim 9, wherein the graft delivery system further comprises a plunger assembly (see par. 0012 and par. 0021, i.e. a plunger of a syringe) configured to be positioned and moved within the conduit, the method further comprising actuating the plunger assembly to provide a driving force to move a volume of graft material through the conduit and into the internal chamber of the implant (see par. 0020). It is noted that Alfaro et al. disclose the use of leader lines “to evenly distribute the graft material within the implant space and around the top and bottom surface interfaces of the spacers and vertebrae.”
Concerning claim 25, Alfaro et al. disclose a method of promoting spinal fusion using an implant, the method comprising: advancing the implant by urging an end of the implant between a first vertebra and a second vertebra of a subject (see Fig. 6), the implant having an internal chamber (see Fig. 9, element 15i and 15j), wherein: the internal chamber is open at a top surface of the implant and a bottom surface of the implant, and the internal chamber includes an end wall opposite a port (see Fig. 9, element 15l); positioning the implant such that there is a gap between the top surface of the implant and the first vertebra, and there is a gap between the bottom surface of the implant and the second vertebra (see Fig. 6); and directing a greater volume of graft material into the internal chamber of the implant than a volume thereof, through the port of the implant, wherein: the graft material substantially fills the internal chamber of the implant and excess graft material flows out of the openings in the top surface and the bottom surface of the implant and fills the gaps between the top and bottom surfaces of the implant and the adjacent vertebrae (see Fig. 6), such that a column of graft material spans between the first vertebra and second vertebra (see Fig. 6 and see par. 0010 – “in the present invention, voids and gaps between the end plates of the vertebral body and the surfaces of the intervertebral spacer are filled by the virtually complete coverage at the surfaces thereof”; and see par. 0010 – “the excess material floods the space between the surfaces of the spacer and the vertebrae giving a complete coverage or permeation of the interfaces), wherein the column of graft material is substantially contained within a perimeter of the implant (see Fig. 6 which clearly illustrates a column of graft materially contained within a perimeter of the implant).
However, Alfaro et al. do not explicitly disclose that the graft material contacts the solid end wall, thereby promoting the filling of the internal chamber, controlling the graft material within the internal chamber.
As disclosed above, Murillo et al. disclose a spinal fusion spacer having a solid end in the same field of endeavor for the purpose of stabilizing a spine in a way that accommodates various dimensions of the vertebrae of the patient (see par. 0070). Additionally, Alfaro et al. disclose the use of leader lines “to evenly distribute the graft material within the implant space and around the top and bottom surface interfaces of the spacers and vertebrae.”
Accordingly, the filling of the modified implant having a solid end wall would result in a controlled distribution of the internal implant chamber as the wall would not permit the graft material to flow out the side. 
Concerning claim 26, Alfaro et al. do not explicitly disclose that the implant comprises a plurality of teeth protruding from the top and bottom surfaces such that the plurality of teeth protruding from the top and bottom surfaces contain the graft material filling the gaps between the top and bottom surfaces of the implant and the adjacent vertebrae within the perimeter of the implant. 
Murillo et al. discloses an implant comprising a plurality of teeth protruding from the top and bottom surfaces (see Fig. 1B) in the same field of endeavor for the purpose of preventing implant migration requiring revision surgery. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate a plurality of teeth on the top and bottom surfaces of Alfaro’s implant, as taught by Murillo et al., in order to prevent implant migration. The modification would result in the plurality of teeth protruding from the top and bottom surfaces containing the graft material filling the gaps between the top and bottom surfaces of the implant and the adjacent vertebrae within the perimeter of the implant. Applicant’s attention is directed to Fig. 6 of Alfaro et al. which illustrates the flow and even distribution of the graft material out of the top and bottom implant surfaces to make contact with the adjacent vertebral bodies. 
Claims 4 and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alfaro et al. (U.S. 2010/0262245 A1) in view of Murillo et al. (U.S. 2008/0077247 A1) as applied to claim 2 above, further in view of King et al. (U.S. 2009/0248163 A1).
Alfaro et al. in view of Murillo et al. disclose the method as described above. However, Alfaro et al. in view of Murillo et al. do not explicitly disclose advancing the implant through the anatomy of a patient using a transforaminal approach, anterior or posterior approach.
King et al. teach a method of promoting spinal fusion within a spine of a patient including the step of inserting an implant through an open, or minimally invasive, posterior, anterior or transforaminal approach into an implantation space (see par. 0006).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Alfaro’s method by utilizing a transforaminal, anterior or posterior approach, as taught by King et al., in order position the implant with the least disruption to surrounding tissues and nerves. The approach used by the surgeon varies from patient to patient and depends on the particular anatomy of the patient. A lateral, posterior, anterior and transforaminal approach are well known in the spinal art and used for implantation of vertebral spacers.

Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive. In response to Applicant’s argument that Alfaro cannot be combined with Murillo because “does not meet Alfaro’s modification requirements,” it is noted that Alfaro specifically discloses that “the intervertebral spacer of the device of the invention may be any spacer at all which satisfies the criteria of intervertebral spacers.” Modifications in the shape, fusion openings, and implant size are obvious to those or ordinary skill in the art. The particular size, anatomy, or specific spinal trauma all factor in the the specific shape and size of the implant selected for fusion surgery. In this particular case Alfaro clearly discloses that “it is important that he end plates of the superior and inferior vertebrae make good contact to the biologic material since bone does not span a gap or voids without the assistance of a conductive and inductive bridge.” See par. 0005. The idea is that an implant is positioned between adjacent vertebrae. The selected implant must properly align with the patient’s size and anatomy. Thereafter, the implant is evenly filled to create a column of graft material that contacts both the upper and lower vertebrae without any gaps to enable fusion to occur. This column of graft material is illustrated in Fig. 6 of Alfaro. Changes to the implant size, fusion openings, curvature or shape are all obvious modifications. 
In response to Applicant’s argument that Murillo’s port is not in fluid communication with the internal chamber is not relevant to the obvious modification of Alfaro’s implant to vertically taper and close off the tapered end wall from openings. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773